Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-5, 9-10, 13-17, 19-25, 27, 29 and 34-37 are pending.

Claim 25 stands withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1, 3-5, 9-10, 13-17, 19-24, 27, 29 and 34-37, drawn to a method of modulating angiogenesis in a cancer refractory to anti-VEGF that read on an antibody that recognizes Gal 1 or the Gal 1 fragment thereof as the species of an agent, are being acted upon in this Office Action. 

Rejection Withdrawn
The written description and enablement rejections of claims 1, 3-5, 9-10, 13-17, 19-24, 27, 29 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment and the Examiner’s amendment set forth below.

The rejection of claim 30 under 35 U.8.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of the claim has been canceled.   

The rejection of claims 1, 3-5, 9-10, 13-17, 19-24, 27, 29 and 30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,294.295 is withdrawn in view of the claim amendment. 



EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with William L. Warren on February 16, 2021.

In the claims:
Claim 25 has been canceled. 
Claim 9, line 3, “; and detectably labeled” has been changed to -- antibody --  
Claim 9, line 3, “composite,” has been deleted.
Claim 21, line 2, “pharmaceutical composition …pharmaceutical excipient” has been changed to -- pharmaceutical excipient is -- 
Claim 23, line 3, “oral,” has been deleted.
Claim 29, line 1, -- further -- has been inserted before “comprising”
Claim 29, line 2, “in combination with the anti-Gal1 antibody” has been deleted.  

Conclusion
Claims 1, 3-5, 9-10, 13-17, 19-24, 27, 29 and 34-37 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/PHUONG HUYNH/             Primary Examiner, Art Unit 1644